DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 08/05/2019. The applicant submits two Information Disclosure Statements dated 08/05/2019 and 02/06/2020. The applicant does not claim Foreign priority. The applicant does claims Domestic priority to a provisional application dated 12/18/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims recite a method for forecasting risk factors for an airborne object controlled based on flight model parameters. The independent claim contains the features of running a Monte Carlo simulation using a given set of flight model parameters, generating a risk threshold as a result, and determining whether to adjust a flight component of the airborne object based on the risk threshold. The steps evaluate or observe the results of a Monte Carlo simulation that produce a risk threshold. This judicial exception is not integrated into a practical application because the claims do not identify how the data is collected or what the result of the simulation produces. Furthermore, the results are not used or displayed in a real-world tangible product. The claims 
Claims 11 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims recite a simulator system. The independent claim contains the features of running a Monte Carlo simulation using a given set of flight model parameters, generating a risk threshold as a result, and determining whether to adjust a flight component of the airborne object based on the risk threshold. The steps evaluate or observe the results of a Monte Carlo simulation that produce a risk threshold. This judicial exception is not integrated into a practical application because the claims do not identify how the data is collected or what the result of the simulation produces. Furthermore, the results are not used or displayed in a real-world tangible product. The claims are similar to the 2019 Subject Matter Eligibility Guidance example 40 claim 2 because the claims are generic in function of not specifying how the risk threshold is applied to an airborne object and what steps are taken to mitigate the risk. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Claims 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims recite a method for managing risk assessment for a life cycle of an airborne object while the airborne object is in flight. The independent claim contains the features of running a Monte Carlo simulation using a given set of flight model parameters, generating a risk threshold as a result, and adjusting a flight component of the airborne object based on the risk threshold. The steps evaluate or observe the results of a Monte Carlo simulation that produce a risk threshold.  This judicial exception is not integrated into a practical application because the claims do not identify how the data is collected or what the result of the simulation produces. Furthermore, the results are not used or displayed in a real-world tangible product. The claims are similar to the 2019 Subject Matter Eligibility Guidance example 40 claim 2 because the claims are generic in function of not specifying how the risk threshold is applied to an airborne object and what steps are taken to mitigate the risk. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify with specificity what the data is that is collected to calculate the risk threshold, what the life cycle reflects, or why a flight component is adjusted based upon a risk threshold. The claims articulate performing simulations but do not identify what the risk threshold represents or what is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. he claims a simulator system, a method for forecasting risk factors, and a method for managing risk assessment for a life cycle. The claims contain the features of using an operational parameter, processing devices, a risk threshold, and a flight component without identifying with specificity the structure components that make up the system or perform the method. In addition, the claims do not identify how the data is collected to perform the simulation and under what 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the features of using an operational parameter, processing devices, a risk threshold, and a flight component without identifying with specificity the structure components that make up the system or perform the method. The claims do not identify what are the parameters, or what are the risks that are calculated. The claims do not identify what is the airborne object or what may be adjusted for what purpose.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TYLER D PAIGE/Examiner, Art Unit 3666